Exhibit 10.2

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

I, Jill Marchant, understand that my employment with Texas Roadhouse Management
Corp. will terminate effective January 7, 2014 (the “Separation Date”).  In
conjunction with the end of my employment, I want to resolve any issues,
conflicts, or disputes I have with Texas Roadhouse, Inc. (including its parent
and affiliated organizations; its past and present officers, directors, agents,
and employees; and past and present fiduciaries and administrators of its
employee benefit plans) (collectively, the “Company”).  Accordingly, I
voluntarily enter into this separation agreement and release of all claims
(“Agreement”).

 

In consideration of my release of claims and other promises contained herein, I
understand that I will remain an employee and the Company will continue to pay
my regular salary and benefits through January 7, 2014, which shall include my
bonus for 2013. In addition the Company will:

 

(1)         pay me the total sum of $344,053.85, less applicable withholdings,
which is an amount equal to one year base salary, together with bonus and value
of my phone and car allowance for one year, and two weeks’ paid vacation (less
applicable withholdings).  This sum shall be paid to me in four equal
installment payments - the first payment ($86,013.46) being made on January 15,
2014, the second ($86,013.46) on May 15, 2014, the third ($86,013.46) on
September 15, 2014 and the fourth and final payment ($86,013.47) on December 15,
2014.  The Company will work with me to confirm payment instructions at least 10
business days prior to each payment;

 

(2)         pay me the total sum of $17,346.47, less applicable withholdings,
which reflects the cost of my COBRA benefits premium coverage for one year
following my Separation Date.  This sum shall be paid to me on the Separation
Date;

 

(3)         accelerate the vesting of my restricted stock units (“RSUs”) to
January 7, 2014, including 4,250 RSUs currently due to vest in August 2014, and
15,000 RSUs currently due to vest on January 7, 2015.  These RSUs will vest net
of taxes, consistent with past practice;

 

(4)         provide me a lump sum payment of Six Thousand Dollars ($6,000)
within 14 days of my signing of this Agreement for outplacement assistance
through a professional services provider of my choice, for which the Company
shall issue a 1099; and

 

(5)         provide me a lump sum payment of Two Thousand Dollars ($2,000)
within 14 days of my signing this Agreement for my attorney’s fees, which shall
be paid directly to my attorney.

 

I realize that, by entering into this Agreement, I am forgoing any rights I
might otherwise have for employment with the Company, including those contained
in my Amended and Restated Employment Agreement, dated January 6, 2012. I
understand that, as of my Separation Date, I will no longer be entitled to any
employment benefits other than those expressly set forth herein.  While I
understand that I will be paid regularly though my Separation Date, I agree to
vacate my office no later than November 12, 2013 (Exit Date).  I further
understand that I will have no official duties and will be relieved of my
day-to-day responsibilities at the Company after my Exit Date including those of
General Counsel.

 

I understand that, prior to my Separation Date, the Company will remove my name
from any Company liquor license.  The Company also agrees to return to me all
hard copies of personal background information in its possession that I provided
to the Company in order to obtain liquor licenses during my tenure as General
Counsel and to delete all electronic files containing such personal background
information, except to the extent (i) necessary to comply with applicable
federal and state laws or regulations, or (ii) in an intangible or electronic
format that cannot readily be removed, erased or otherwise deleted from
automatic computer system backup or archival systems.

 

--------------------------------------------------------------------------------


 

I agree that I am not necessarily entitled to the payments and other benefits
outlined above, but that I am receiving them only because I am entering into
this Agreement.  I further understand that this Agreement is not an admission of
liability or wrongdoing on behalf of either the Company or me.

 

In exchange for the enumerated separation payments and benefits being provided
by the Company, I release the Company from any and all claims, known and
unknown, that I may have against the Company.  This release includes but is not
limited to any and all Claims relating to my employment by the Company or the
separation of my employment from the Company, including wages, compensation of
any kind, vacation pay, profit sharing plans, retirement plans or any benefit
plans of any type or nature.  This release further includes, but is not limited
to, any and all Claims arising under any of the following:  the Age
Discrimination in Employment Act of 1967, as amended; the Older Workers Benefit
Protection Act; Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Civil Rights Act of 1870; the Family and Medical Leave
Act of 1993, as amended; the Americans with Disabilities Act of 1990, as
amended; the Fair Labor Standards Act of 1938, as amended by the Equal Pay Act
of 1963; the Employees Retirement Income Security Act of 1974; the U.S. Patriot
Act; the Sarbanes-Oxley Act; the Dodd-Frank Act; any other federal, state, or
local civil rights, disability, discrimination, retaliation, or labor law, or
any theory of contract, arbitral, or tort law, except for any claims arising
under this Agreement.

 

I understand that among the claims that I am releasing are any claims under the
Age Discrimination in Employment Act, 29 U.S.C. section 621 et seq. I also
understand I am releasing all claims of any kind, including, but not limited to,
those arising under any federal, state or local constitution, law, statute,
regulation or ordinance, as well as any claims based on employee benefit laws,
or the law of contracts, torts or intentional torts.

 

I acknowledge that I have not suffered any injury or illness in my work for the
Company that would give rise to a claim under worker’s compensation law.  I have
not filed any complaints or charges against the Company with any local, state or
federal court, agency or board, based on events related to my employment.

 

I acknowledge that I have gained access to highly-confidential, personal,
proprietary and trade-secret information regarding the Company, and disclosing
any such information would put the Company at a competitive disadvantage in the
marketplace or otherwise cause irreparable harm. Accordingly, I will not
disclose any of the Company’s trade secrets or confidential or proprietary
information (such as, but not limited to, customer information, account
information, and technological information) to any person, company or entity.  I
agree that I have returned (or will return no later than my Exit Date) to the
Company all Company property in my possession, as well as all materials that
contain the Company’s confidential or proprietary information.  The Company will
allow me to retain my laptop computer and Company-issued iPad, after the Company
has first examined and erased all Company information.

 

I acknowledge that I have in-depth knowledge of the Company’s intellectual
property, business practices, and trade secrets.  In lieu of the non-competition
restrictions contained in my Amended and Restated Employment Agreement, I agree
that for a period of two (2) years following my Separation Date (the “Restricted
Period”), I will not:

 

(a)         directly or indirectly enter into the employ of, render any service
to or act in concert with any person, partnership, corporation or other entity
that owns, operates, manages, franchises or licenses any casual dining business
that features steak prominently on its menu and as part of its restaurant brand
(e.g. Outback and Logan’s Steakhouse, but for the purposes of this Agreement,
specifically excluding “fine dining” establishments, such as Ruth’s Chris or
Morton’s) (a “Competitive Business”);

 

(b)         directly or indirectly engage in any such Competitive Business on
her own account; or

 

(c)          become interested in any such Competitive Business directly or
indirectly as an individual, partner, shareholder, director, officer, principal,
agent, employee, consultant or in any other relationship or capacity; provided,
that the purchase of a publicly traded security of a corporation engaged in such
business or service shall not in itself be deemed violative of this Agreement so
long as Employee does not own, directly or indirectly, more than 1% of the
securities of such corporation; or

 

(d)         be employed by, consult with or in any capacity assist or aid
California Pizza Kitchen (CPK) or CPK’s officers, mangers or agents.

 

--------------------------------------------------------------------------------


 

I agree that I will not disparage or seek to injure the reputation of the
Company, its business, its affiliates, or any of its employees, officers, or
directors.   Similarly, the Company agrees that members of its Leadership Team
(currently comprised of the Executive Officers and Vice-Presidents of the
Company and three Regional Market Partners) and Board of Directors will refrain
from making disparaging remarks about me. The provisions of this paragraph are
not intended, nor shall they be construed, to limit any person’s ability to
testify truthfully pursuant to lawful subpoena or other court, governmental or
regulatory agency process.  The Company and I have developed and will follow a
mutually-agreeable communication plan relating to my departure from Texas
Roadhouse.

 

Except as required in the performance of my duties as an employee of the
Company, during my employment with the Company and during the Restricted
Period, I will not, directly or indirectly, hire, engage or solicit or induce or
attempt to induce to cease working for the Company, any person who is then an
employee of the Company or who was an employee of the Company during the six
(6) month period immediately preceding my termination of employment with the
Company.  The provisions of the immediately preceding sentence shall not be
deemed breached or violated by any general advertisement or other solicitation
that is not specifically targeted at employees of the Company.

 

Except as required in the performance of my duties as an employee of the
Company, during my employment with the Company and during the Restricted
Period, I will not, directly or indirectly, solicit, request, advise, induce or
attempt to induce any vendor, supplier or other business contact of the Company
to cancel, curtail, cease doing business with, or otherwise adversely change its
relationship with the Company.

 

I agree that the above covenants are, taken as a whole, reasonable in their
geographical scope and duration. If the duration of, the scope of or any of the
above covenants is in excess of what is determined to be valid and enforceable
under applicable law, such covenants shall be construed to cover only that
duration, scope or activity that is determined to be valid and enforceable. I
hereby acknowledge that these covenants shall be given the construction that
renders them valid and enforceable to the maximum extent, not exceeding its
express terms, possible under applicable law. I agree that I will inform any
future employer engaged in the restaurant industry of my post-employment
restrictions and commitments.

 

I agree to make myself reasonably available to the Company relating to my prior
service as an officer and employee of the Company including, but not limited to,
assisting the Company and any of its affiliates in connection with any pending
or threatened litigation or other legal proceeding with respect to which the
Company or such affiliates reasonably determines my participation to be
necessary, and responding to questions and inquiries with respect to such prior
services in connection with any such proceedings. I understand that the Company
will reimburse me for any and all reasonable expenses incurred by me as a result
of such participation.

 

The Company and I are parties to an Indemnification Agreement relating to my
conduct as General Counsel, which survives the execution of this Agreement and
is hereby incorporated by reference in full. With the sole exception of this
Indemnification Agreement, I understand that this Agreement sets forth the
entire agreement between me and the Company and supersedes any and all
Agreements (including any and all prior and contemporaneous oral or written
agreements or understandings) that may have previously existed between me and
the Company.  I understand that, if any provision of this Agreement is declared
or determined to be illegal, invalid, or unenforceable, the validity of the
remaining parts, terms, or provisions shall not be affected thereby and any
illegal, invalid, or unenforceable part, term, or provision shall be deemed not
to be a part of this Agreement.

 

I understand that this Agreement is made and entered into in the Commonwealth of
Kentucky, and shall in all respects be interpreted, enforced and governed under
the laws of Kentucky. I consent to jurisdiction of any disputes in Jefferson
County, Kentucky.

 

I understand that I may take up to 21 days to decide whether to sign this
Agreement.  I also understand that, by way of this Agreement, Company has
advised me to consult with an attorney before signing this Agreement.  I
understand that, even if I sign this Agreement, I can change my mind and revoke
this Agreement within 7 days after I sign it by notifying Company in writing of
my decision to revoke.  I realize that, if I do not revoke this Agreement during
that 7-day period, the Agreement will become enforceable.

 

--------------------------------------------------------------------------------


 

I have carefully considered the terms of this Agreement, and have signed it
voluntarily.

 

/s/ Jill Marchant

 

10/31/2013

Jill Marchant

 

Date

 

 

 

 

 

 

Acknowledged and Agreed to

 

 

on behalf of Texas Roadhouse Management Corp.

 

 

 

 

 

 

 

 

By:

/s/ Scott Colosi

 

11/1/2013

Scott Colosi

 

Date

President

 

 

 

--------------------------------------------------------------------------------